MARCUS, Justice
(dissenting).
La.Civ.Code art. 119 provides that a husband and wife owe to each other mutually, fidelity, support and assistance. La.Civ. Code art. 120 further directs that a husband is obligated to furnish his wife with whatever is required for the convenience of life, in proportion to his means and condition. In my view, these articles as well as the rationale in Heyse v. Fidelity & Casualty Co. of N. Y., 255 La. 127, 229 So.2d 724 (1969) contemplate an obligation on the part of the husband as head and master of the community to furnish court costs in connection with a suit by the wife for compensatory damages when the assets of the community are sufficient to enable payment of such costs. Under the facts of this case, I am of the opinion that the plaintiff wife is not entitled to proceed in forma pauperis. Accordingly, I respectfully dissent.